DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  “of” must be included to correct syntax errors.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller” in claims 17 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 15 recite the limitation "the haptic presenter" in reference to a corresponding haptic presenter or a haptic presenter which is a display.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-10, 12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Publication No. 2016/0162032 A1 (Birnbaum).
Referring to claim 1, Birnbaum discloses a method for use in a system comprising a transmitting haptic device, comprising a first haptic presentation device having an original set of haptic presentation properties (page 7, paragraphs 64 and 65).  Birnbaum discloses a receiving haptic device, comprising a second haptic presentation device having a set of haptic presentation properties (page 7, paragraph 65), said method comprising; receiving haptic content in said transmitting haptic device (page 7, paragraph 64); obtaining an alignment point for the haptic content according to said original haptic presentation properties (page 7, paragraph 64, page 2, paragraph 26, page 7, paragraph 67).  Birnbaum discloses how a touch input for the photograph is obtained at a first device associated with a haptic effect.  The original haptic presentation properties are those created by the user of a screen view of a frosted screen including a haptic effect.  Birnbaum discloses transmitting the haptic content to said second haptic device (page 7, paragraph 65); obtaining a corresponding point to said alignment point according to the set of haptic presentation properties for the receiving haptic device and presenting the haptic content in the receiving haptic device at the corresponding point (page 7, paragraphs 65, 66).  The user of the receiving device is able to provide a corresponding alignment touch point to add a message along with a corresponding haptic effect.  A combination of the gestures are provided including the haptic content at the corresponding point of the drawing.
Referring to claim 2, Birnbaum discloses receiving graphic content in said transmitting haptic device; transmitting the graphic content to said second haptic device, adapting the graphic content according to said original set of haptic presentation properties and said set of haptic presentation properties and presenting the graphic content (page 7, paragraphs 65, 66).  The drawing is the graphic content that is provided with a combination of the original and set of haptic presentation properties.  
Referring to claim 7, Birnbaum discloses the corresponding position is a rearranged version of the alignment position and wherein the graphic content is adapted according to a rearrangement based on the haptic presentation properties and the original haptic presentation properties (page 8, paragraph 69).  The second user is able to rearrange the corresponding position by scrolling to the third photo.  The combination of these changes are taking into consideration the haptic presentation properties and the original haptic presentation properties of the first device. 
	Referring to claim 8, Birnbaum discloses that the alignment point is obtained as a point of touch of a user of the transmitting device (page 2, paragraph 26, page 7, paragraph 67).
	Referring to claim 9, Birnbaum discloses that the alignment point is determined as a position for the haptic content (page 7, paragraph 67).
Referring to claim 10, Birnbaum discloses that the corresponding alignment point is obtained as a point of touch of a user of the receiving device (page 7, paragraph 66).
Referring to claim 12, Birnbaum discloses that the corresponding alignment point is determined as a rearranged position for the haptic content (page 8, paragraph 69).
Referring to claim 14, Birnbaum discloses rearrangement of a translation of the haptic content (page 8, paragraph 69).  The photo interface provided to the second user is a translation of the first user’s gesture and haptic effect interface which is then rearranged by the second user.
	Referring to claim 15, Birnbaum discloses that haptic presenter is a display configured for haptic presentation (page 7, paragraph 63).  
	Referring to claim 16, Birnbaum discloses a method for presenting haptic information on a haptic presenter configured to operate according to haptic presentation properties (page 7, paragraphs 64 and 65, page 2, paragraph 27), said method comprising, receiving the haptic content, wherein the haptic content is aligned according to original haptic presentation properties (page 7, paragraphs 64 and 65); obtaining an alignment position according to said original haptic presentation properties (page 7, paragraphs 64 and 65); obtaining a corresponding position according to the haptic presentation properties based on an alignment position according to said original haptic presentation properties; and presenting the haptic content at the corresponding position, wherein the presented haptic content corresponds to the received haptic content (page 7, paragraphs 65, 66).
	Referring to claim 17, Birnbaum discloses a haptic device for presenting haptic information comprising: a haptic presenter configured to operate according to haptic presentation properties and a controller configured to carry out the following features (page 2, paragraphs 27, 28): receive the haptic content, wherein the haptic content is aligned according to original haptic presentation properties (page 7, paragraphs 64 and 65);  obtain an alignment position according to said original haptic presentation properties (page 7, paragraphs 64 and 65);  Application No.: Unassigned Corresponding to Int'l. App. No. PCT/EP2017/067199Attorney Docket No. obtain a corresponding position according to the haptic presentation properties based on an alignment position according to said original haptic presentation properties and present the haptic content at the corresponding position, wherein the presented haptic content corresponds to the received haptic content (page 7, paragraphs 65, 66).
	Referring to claim 18, Birnbaum discloses a method for use in a haptic device for receiving and transmitting haptic information comprising a haptic presenter configured to operate according to haptic presentation properties (page 1, paragraph 7, page 2, paragraph 27, page 7, paragraph 64), said method comprising: receiving haptic content, obtaining an alignment point for the haptic content according to said original haptic presentation properties and transmitting the haptic content to a second haptic device (page 7, paragraphs 64 and 65).
	Referring to claim 19, Birnbaum discloses a haptic device for receiving and transmitting haptic information comprising: a haptic presenter configured to operate according to haptic presentation properties (page 1, paragraph 7, page 2, paragraph 27, page 7, paragraph 64) and a controller configured to: receive haptic content; obtain an alignment point for the haptic content according to said original haptic presentation properties; and transmit the haptic content to a second haptic device (page 7, paragraphs 64 and 65, page 2, paragraph 28).
Referring to claim 20, Birnbaum discloses a non-transitory computer readable storage medium  encoded with instructions that, when executed on a processor, perform a method for use in a system comprising a transmitting haptic device, comprising a first haptic presentation device having an original set of haptic presentation properties (page 2, paragraph 28, page 7, paragraphs 64 and 65), and a receiving haptic device, comprising a second haptic presentation device having a set of haptic presentation properties (page 7, paragraph 65), said method comprising: receiving haptic content in said transmitting haptic device (page 7, paragraph 65);  Application No.: Unassigned Corresponding to Int'l. App. No. PCT/EP2017/067199obtaining an alignment point for the haptic content according to said original haptic presentation properties (page 7, paragraph 64);  transmitting the haptic content to said second haptic device (page 7, paragraph 65);  obtaining a corresponding point to said alignment point according to the set of haptic presentation properties for the receiving haptic device and presenting the haptic content in the receiving haptic device at the corresponding point (page 7, paragraphs 65, 66).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum and U.S. Publication No. 2011/0032088 A1 (Kim).
Referring to claim 3, Birnbaum does not disclose wherein the haptic presentation properties relate to a resolution of the corresponding haptic presenter.  Kim discloses that the haptic presentation properties relate to a resolution of the corresponding haptic presenter (page 3, paragraph 59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Kim the haptic presentation properties relate to a resolution of the corresponding haptic presenter.  A person of ordinary skill in the art would know to substitute the resolution associated with haptic presentation properties to Birnbaum to obtain the same and predictable results.
Referring to claim 6, Birnbaum does not disclose herein the corresponding position is a scaled version of the alignment position and wherein the graphic content is adapted according to a scaling based on the haptic presentation properties and the original haptic presentation properties.  Kim discloses a scaled version of the alignment position and wherein the graphic content is adapted according to a scaling based on the haptic presentation properties and the original haptic presentation properties (page 3, paragraph 64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Kim the corresponding position is a scaled version of the alignment position and wherein the graphic content is adapted according to a scaling based on the haptic presentation properties and the original haptic presentation properties.  A person of ordinary skill in the art would know that resolution changes of haptic information is reduced based on the original presentation data and the newly encoded data.  These resolution changes would be substituted into the haptic presentation system of Birnbaum to obtain predictable results.
Referring to claim 11, Birnbaum does not disclose that the corresponding alignment point is determined as a scaled position for the haptic content.  Kim discloses that the haptic information is a scaled position of the screen and presentation of the original images (page 3, paragraph 59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Kim that the corresponding alignment point is determined as a scaled position for the haptic content.  A person of ordinary skill in the art would know to substitute the resolution associated with haptic presentation properties to Birnbaum to obtain the same and predictable results.
Referring to claim 13, Birnbaum does not disclose scaling a translation of the haptic content.  Kim discloses scaling a translation of the haptic content (page 3, paragraph 59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Kim scaling a translation of the haptic content.  Scaling of the data is carried out to remove data while maintaining the original nature of the images.  One of ordinary skill in the art would know to substitute this scaling of the haptic content for transmission in Birnbaum to obtain predictable results.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Birnbaum and U.S. Publication No. 2014/0320431 A1 (Cruz-Hernandez).
Referring to claim 4, Birnbaum does not disclose that the haptic presentation properties relate to a size of the corresponding haptic presenter.  Cruz-Hernandez discloses that the haptic presentation properties relate to a size of the corresponding haptic presenter (page 15, claim 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Cruz-Hernandez that the haptic presentation properties relate to a size of the corresponding haptic presenter.  One of ordinary skill in the art would know to substitute these well-known parameters associated with haptic data into the system of Birnbaum to obtain predictable results.
	Referring to claim 5, Birnbaum does not disclose that the haptic presentation properties relate to an orientation of the corresponding haptic presenter.  Cruz-Hernandez discloses that the haptic presentation properties relate to an orientation of the corresponding haptic presenter (page 3, paragraph 41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to learn from Cruz-Hernandez that the haptic presentation properties relate to an orientation of the corresponding haptic presenter.  A person of ordinary skill in the art would know to substitute the orientation associated with haptic presentation properties to Birnbaum to obtain the same and predictable results.
Conclusion
Responses to this action should be submitted as per the options cited below: The United States Patent and Trademark Office requires most patent related correspondence to be:  a) faxed to the Central Fax number (571-273-8300) b) hand carried or delivered to the Customer Service Window (located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), c) mailed to the mailing address set forth in 37 CFR 1.1 (e.g., P.O. Box 1450, Alexandria, VA 22313-1450), or d) transmitted to the Office using the Office's Electronic Filing System.  
Any inquiry concerning this communication or earlier communications for the examiner should be directed to Namitha Pillai whose telephone number is (408) 918-7556.  The examiner can normally be reached from 10:00 AM – 6:30 PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Namitha Pillai
Primary Patent Examiner
Art Unit 2143
June 19, 2021
/NAMITHA PILLAI/Primary Examiner, Art Unit 2143